COURT OF APPEALS OF VIRGINIA


Present: Judges Annunziata, Bumgardner and Frank
Argued at Chesapeake, Virginia


TIMOTHY LYNN WILLIAMS, JR.
                                                              MEMORANDUM OPINION* BY
v.     Record No. 0170-03-1                                 JUDGE ROSEMARIE ANNUNZIATA
                                                                  DECEMBER 30, 2003
COMMONWEALTH OF VIRGINIA


                   FROM THE CIRCUIT COURT OF THE CITY OF HAMPTON
                                 Louis R. Lerner, Judge

                 Charles E. Haden for appellant.

                 Jennifer R. Franklin, Assistant Attorney General (Jerry W. Kilgore,
                 Attorney General, on brief), for appellee.


       Timothy Lynn Williams, Jr. was convicted after a bench trial of five counts of robbery

and four counts of using a firearm while committing a robbery. He appeals the convictions on

the ground that the trial court infringed on his constitutional right to impeach a juvenile witness

because it would not allow him to question the juvenile about his prior convictions. We affirm

Williams’s convictions.

                                           I. Background

       On appeal, we review the evidence and all reasonable inferences that may be drawn in the

light most favorable to the party prevailing below, in this instance, the Commonwealth.

Commonwealth v. Grimstead, 12 Va. App. 1066, 1067, 407 S.E.2d 47, 48 (1991). So viewed,

the evidence shows that Williams admitted to the underlying facts of three of the five robberies.

He denied, however, any involvement in the robbery of Charles Kirkpatrick and Paul Keefe on


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
March 27, 2002, at an automated teller machine (ATM) in Hampton, Virginia. The

Commonwealth called two witnesses, James McMillan and Mark Corbett, who identified

Williams as one of the robbers at the ATM. James McMillan, a juvenile, testified that the

robbery was Williams’s idea. McMillan further testified that Williams and Corbett planned the

robbery in advance and intended to use McMillan as a lookout. While the robbery was taking

place, McMillan said he hid behind some bushes and emerged to discover Williams and Corbett

fleeing the scene. Corbett also testified that Williams was actively involved in the robbery.

       On cross-examination, counsel for Williams attempted to impeach McMillan by asking

him if he had ever been convicted of any crimes involving lying, cheating, or stealing. The

Commonwealth objected on the grounds that juvenile convictions can only be used to show bias

and cannot be used for general impeachment purposes. The trial court sustained the objection.

       Williams now appeals, conceding the correctness of the Commonwealth’s objection but

arguing for a change in the law.

                                            II. Analysis

       Williams concedes in his reply brief that he asked McMillan about his prior juvenile

convictions for the purpose of impeaching him generally. Williams argues, however, that the

distinction between impeachment to show bias and impeachment to show a general lack of

credibility affords no basis to deny him his Sixth Amendment right to cross-examine witnesses

presented against him. Established precedent clearly mandates we reject Williams’s argument.

       This Court in Moats v. Commonwealth, 12 Va. App. 349, 404 S.E.2d 244 (1991), held

that a defendant may not use a juvenile’s prior convictions to attack his credibility generally, but

that the defendant may use those convictions to show bias.

               The “defendant’s right of confrontation is paramount to the State’s
               policy of protecting juvenile offenders, so that the right effectively
               to cross-examine a witness to show bias, a specific attack on the
               credibility, outweighs any embarrassment to the witness resulting
                                                -2-
               from a disclosure of his juvenile court record.” Fulcher v.
               Commonwealth, 226 Va. 96, 99, 306 S.E.2d 874, 876 (1983)
               (emphasis added) (citing Davis v. Alaska, 415 U.S. 308 (1974)).
               However, a court may refuse the use of juvenile convictions in a
               general attack on witness credibility. Kiracofe v. Commonwealth,
               198 Va. 833, 97 S.E.2d 14 (1957). The issue thus becomes
               whether the appellant sought to use the juvenile convictions to
               demonstrate that the witness was biased or whether instead he
               sought to use the juvenile convictions to attack generally the
               witness’ credibility.

Moats, 12 Va. App. at 354, 404 S.E.2d at 246. Furthermore, in Bostic v. Commonwealth, 31
Va. App. 632, 525 S.E.2d 67 (2000), we noted that we were compelled by the decision in

Kiracofe to maintain the distinction between impeachment to show bias and impeachment

generally. Bostic, 31 Va. App. at 636, 525 S.E.2d at 68. We consequently affirmed Bostic’s

conviction, finding the trial court committed no error in refusing to permit the general

impeachment of a witness with his prior juvenile convictions. Id.

       Clearly, the law is squarely against Williams on this issue, and Williams concedes as

much. He therefore argues for a change in the law. We decline the invitation to do so, finding

no reason in this case that warrants changing the balance between protecting the juvenile’s

anonymity and a defendant’s right to confrontation that the Virginia appellate courts and the

Supreme Court of the United States have struck and preserved in settled decisional law.

       For the foregoing reasons, we affirm the decision of the trial court.

                                                                                           Affirmed.




                                               -3-